DETAILED ACTION
Status of Claims
This office action is responsive to the amendment filed 04 January 2022. As directed by the amendment claims 18 and 22-36 have been amended, claims *** have been added, and claims 1-17  have been previously cancelled. Thus, claims 18-36 are presently pending in this application.

Terminal Disclaimer
The terminal disclaimer filed on 10 March 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent number 10,646,321 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Rosselli on 10 March 2022.
The application has been amended as follows: 
18. (Currently Amended) A method of treating a hernia defect in an abdominal wall including: 

at least one reinforcement layer, including a biocompatible porous material, the at least one reinforcement layer including a first surface configured to face the abdominal wall and a second surface opposite the first surface, the at least one reinforcement layer being delimited by an outer edge, 
at least one first barrier layer, including a biocompatible anti-adhesion material, the at least one first barrier layer including a first surface and a second surface opposite the first surface of the at least one first barrier layer, the first surface of the at least one first barrier layer covering substantially
at least one second barrier layer, the at least one second barrier layer being shaped and dimensioned so as to cover at least a part of a second area of the second surface of the at least one reinforcement layer that is not covered by the at least one first barrier layer, the at least one second barrier layer including one or more flap members, each of the one or more flap members being formed of a piece of sheet of biocompatible anti-adhesion material, and having at least an outer edge attached to the second surface of the at least one reinforcement layer and a free inner edge, 
positioning the prosthesis with the first surface of the at least one reinforcement layer facing the abdominal wall, 

fixating the prosthesis to the abdominal wall with a fixating means positioned within the protected space and covered by the at least one second barrier layer.

Reasons for Allowance
Claims 18-36 are allowed.
The following is an examiner’s statement of reasons for allowance: In view of the above amendment, applicant’s arguments, see pages 9-12, filed 04 January 2022, with respect to the rejection of claims 13 and 37(corrected number 36) have been fully considered and are persuasive. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517. The examiner can normally be reached Monday thru Friday 10 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAYLEE R WILSON/Primary Examiner, Art Unit 3791